EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) made as of the 25th day of August, 2009, between
CODORUS VALLEY BANCORP, INC., a Pennsylvania business corporation (the
“Corporation”), PEOPLESBANK, A Codorus Valley Company, a Pennsylvania banking
institution (the “Bank”), and HARRY R. SWIFT, an adult individual (the
“Executive”).

WITNESSETH

WHEREAS, the Corporation, the Bank and the Executive entered into a Change of
Control Agreement dated as of December 27, 2005 (the “2005 Agreement”),
regarding, among other things, the entitlement of the Executive to certain
payments by the Corporation and the Bank in the event the Executive was
terminated pursuant to a change of control of the Corporation or the Bank; and

WHEREAS, the Corporation and the Bank consider the continued employment of the
Executive to be in the best interests of the Corporation and the Bank; and

WHEREAS, the Corporation, the Bank and the Executive desire to enter into this
Agreement regarding, among other things, the employment of the Executive by the
Corporation and by the Bank and, concurrently therewith, to terminate the 2005
Agreement, all as hereinafter set forth; and

WHEREAS, on January 9, 2009, the Corporation issued 16,500 shares of its Series
B Preferred Stock and 263,859 common stock purchase warrants to the United
States Department of the Treasury (“Treasury”), pursuant to its TARP Capital
Purchase Program (“CPP”). As a result, the Corporation is subject to the laws,
and the Treasury regulations, currently enacted or issued or to be enacted or
issued in the future, that apply to participants in the CPP, and will remain
subject to these current and future legal and regulatory requirements applicable
to CPP participants until such time as all shares of the Corporation’s Series B
Preferred Stock are no longer owned by Treasury (such period is referred to
herein as the “CPP Compliance Period”); and

WHEREAS, the Corporation, the Bank and Executive desire to set forth herein the
terms and conditions of Executive’s employment by the Corporation and the Bank,
all subject to, and limited by, the legal and regulatory requirements imposed on
the Corporation as a CPP participant during the CPP Compliance Period. During
the CPP Compliance Period, no amount provided for herein shall be accrued,
vested or paid except as permitted by the CPP and the legal and regulatory
restrictions applicable to the Corporation thereunder. Upon conclusion of the
CPP Compliance Period, this Agreement shall be construed thereafter as if all
references to the CPP and its attendant legal and regulatory restrictions were
omitted herefrom.

NOW, THEREFORE, in consideration of the continued employment of the Executive
and other good and valuable consideration, the parties hereto, intending to be
legally bound hereby, agree as follows:

1.        EMPLOYMENT. The Corporation and the Bank each hereby employ the
Executive, and the Executive hereby accepts employment with the Corporation and
the Bank, on the terms and conditions set forth in this Agreement.

 

--------------------------------------------------------------------------------

2.        TERM OF EMPLOYMENT. The Executive’s employment under this Agreement
shall be for a term of three (3) years beginning on August 25, 2009, and ending
on August 25, 2012, subject, however, to prior termination of this Agreement as
set forth below. Furthermore, subject to the subsequent provisions, upon the
expiration of the first twelve (12) full calendar months after the date first
above written, the term hereof shall be extended for another twelve (12) full
calendar months, and upon expiration of each subsequent twelve (12) full
calendar months thereafter the term of this Agreement shall be likewise extended
for an additional twelve (12) full calendar months. Such extension of this
Agreement’s terms shall be automatic unless the Corporation and Bank provide the
Executive written notice of their intention not to extend this Agreement, which
written notice shall be given by the Corporation and Bank not less than ninety
(90) days before the expiration of the current twelve (12) month term.

3.        POSITION AND DUTIES. The Executive shall serve as the Vice President,
Secretary and General Counsel of the Corporation and as Executive Vice
President, Chief Operating Officer and General Counsel of the Bank, reporting
only to the President and Chief Executive Officer of the Corporation and Bank
and shall have such duties and responsibilities concerning the general
management and operation of the Corporation and Bank as shall be assigned by the
President and Chief Executive Officer, and shall have such other powers and
duties as may from time to time be prescribed by the Board of Directors of the
Corporation and Bank, provided that such powers and duties are consistent with
the Executive’s position as the Chief Operating Officer and General Counsel of
the Bank and the General Counsel of the Corporation.

4.        ENGAGEMENT IN OTHER EMPLOYMENT. The Executive shall devote all his
working time, ability and attention to the business of the Corporation and Bank
during the term of this Agreement. The Executive shall notify the Board of
Directors of the Corporation and Bank in writing and receive written approval
from the Corporation and Bank before the Executive engages in any other business
or commercial duties or pursuits, including, but not limited to, directorships
of other companies. Under no circumstances may the Executive engage in any
business or commercial activities, duties or pursuits which compete with the
business or commercial activities of the Corporation or Bank, nor may the
Executive serve as a director or officer or in any other capacity in a company
which competes with the Corporation or Bank. Executive shall not be precluded,
however, upon written notification to the Boards of Directors, from engaging in
voluntary or philanthropic endeavors, from engaging in activities designed to
maintain and improve his professional skills, or from engaging in activities
incident or necessary to personal investments, so long as they are, in the
Boards’ reasonable opinion, not in conflict with or detrimental to the
Executive’s rendition of services on behalf of the Bank and Corporation.

 

5.

COMPENSATION.

(a)        ANNUAL DIRECT SALARY: As compensation for services rendered to the
Corporation and Bank under this Agreement, the Executive shall be entitled to
receive from the Bank an annual direct salary of One Hundred Ninety Thousand
($190,000) Dollars per year, (the “Annual Direct Salary”) payable in
substantially equal bi-monthly installments (or such other intervals of the
Bank’s payroll policy) prorated for any partial employment period. The Annual
Direct Salary shall be reviewed annually, no later than December 30 of the then
calendar year and shall be subject to such annual change (but not reduced below
$190,000 without the Executive’s written consent) as may be set by the Board of
Directors of the Corporation and Bank, upon recommendation of the President and
Chief Executive Officer, taking into account the position and duties of the
Executive and the performance of the Corporation and Bank.

 

 

 

- 2 -

 

 



--------------------------------------------------------------------------------

 

(b)      BONUS. The Board of Directors of the Corporation and Bank in its sole
discretion, upon recommendation of the President and Chief Executive Officer,
may provide for payment of a periodic bonus to the Executive in such an amount
or nature as it may deem appropriate to provide incentive to the Executive and
to reward the Executive for his performance.

 

6.

FRINGE BENEFITS, VACATION, EXPENSES, AND PERQUISITES.

(a)        EMPLOYEE BENEFIT PLANS. The Executive shall be entitled to
participate in or receive benefits under all Bank employment benefit plans
including, but not limited to, any pension plan, profit-sharing plan, savings
plan, life insurance plan or disability insurance plan as made available by the
Bank to its employees, subject to and on a basis consistent with terms,
conditions and overall administration of such plans and arrangements.

(b)       VACATION, HOLIDAYS, SICK DAYS AND PERSONAL DAYS. The Executive shall
be entitled to the number of paid vacation days in each calendar year determined
by the Bank from time to time for its senior executive officers, but not less
than Five (5) weeks in any calendar year (prorated in any calendar year during
which the Executive is employed hereunder for less than the entire such year in
accordance with the number of days in such calendar year during which he is so
employed). The Executive shall also be entitled to all paid holidays, sick days
and personal days given by the Bank to its employees.

(c)        BUSINESS EXPENSES. During the term of his employment hereunder, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by him (in accordance with the policies and procedures
established by the Board of Directors of the Bank for expense reimbursement) in
performing services hereunder, provided that the Executive properly accounts
therefore in accordance with Bank policy.

(d)       AUTOMOBILE. The Executive shall be entitled to the use of a Bank
purchased or leased automobile of the following make and model, or such
comparable model as may be agreed upon by the Board of Directors and the
Executive: Volvo XC-70. The Executive shall also be entitled to reimbursement
for all operating expenses of the automobile, including, but not limited to,
oil, maintenance, repairs and insurance.

               (e)       MEMBERSHIP DUES. While serving as an executive officer
of the Corporation and Bank, Executive shall be reimbursed for membership dues
to the Lafayette Club of York or similar club along with reasonable club
expenses incurred during the conduct of Bank or Corporation business.

7.        LIABILITY INSURANCE. The Corporation shall be required to obtain
insurance coverage for the Executive under an insurance policy covering officers
and directors of the Bank against lawsuits, arbitrations or other legal or
regulatory proceedings and under a policy covering employed attorneys against
liability.

 

 

 

- 3 -

 

 



--------------------------------------------------------------------------------

 

8.        UNAUTHORIZED DISCLOSURE. During the term of his employment hereunder,
or at any later time, the Executive shall not, without the written consent of
the Board of Directors of the Corporation or Bank or a person authorized
thereby, knowingly disclose to any person, other than an employee of the
Corporation or Bank or a person whom disclosure is reasonably necessary or
appropriate in connection with the performance by the Executive of his duties as
an executive of the Corporation or Bank, any material confidential information
obtained by him while in the employ of the Corporation or Bank with respect to
any of the Corporation or Bank’s services, products, improvements, formulas,
designs or styles, processes, customers, methods of business or any business
practices the disclosure of which could be or will be materially damaging to the
Corporation or Bank provided, however, that confidential information shall not
include any information known generally to the public (other than as a result of
unauthorized disclosure by the Executive or any person with the assistance,
consent or direction of the Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Corporation or Bank or any information
that must be disclosed as required by law.

9.        RESTRICTIVE COVENANT.         The Executive covenants and agrees that
the Executive shall not, directly or indirectly, within the marketing area of
the Bank (defined as an area within fifty (50) miles of the registered office of
the Bank), enter into or engage generally in direct or indirect competition with
the Corporation or Bank or any subsidiary of the Corporation, either as an
individual on his own or as a partner or joint venturer, or as a director,
officer, shareholder, employee, agent, independent contractor, lessor or
creditor of or for any person, for a period of one year after the date of
termination of his employment if the Executive’s employment is terminated for
any reason whatsoever, provided, however, that the restrictions in this
paragraph 9 shall not apply in the event the termination of Executive’s
employment occurs following a Change in Control, as defined herein. The
foregoing restriction shall not be construed to prohibit the ownership by
Executive of not more than five percent (5%) of any class of securities of any
corporation which is in competition with the Bank or Corporation, provided that
such ownership represents a passive investment and that neither Executive nor
any group of persons including Executive in any way, either directly or
indirectly, manages or exercises control of any such corporation, guarantees any
of its financial obligations, otherwise takes any part in its business, other
than exercising his rights as a shareholder, or seek to do any of the foregoing.
The existence of any claim or cause of action of the Executive against the
Corporation or Bank, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Corporation or Bank of this
covenant. The Executive agrees that any breach of the restrictions set forth in
paragraphs 8 and 9 will result in irreparable injury to the Corporation or Bank
for which it shall have no adequate remedy at law and the Corporation or Bank
shall be entitled to injunctive relief in order to enforce the provisions
hereof. In the event that this paragraph shall be determined by any court of
competent jurisdiction to be unenforceable in part by reason of it being too
great a period of time or covering too great a geographical area, it shall be in
full force and effect as to the period of time or geographical area determined
to be reasonable by the court. The restriction set forth in this Agreement shall
not prohibit the Executive from engaging in the private practice of law after
termination of employment.

 

 

 

- 4 -

 

 



--------------------------------------------------------------------------------

10.

TERMINATION.

> >      (a)       The Executive’s employment hereunder shall terminate upon his
> > death.

(b)       If the Executive becomes disabled because of sickness, physical or
mental disability, or any other reason, the Corporation or Bank shall have the
option to terminate this Agreement by giving written notice of termination to
the Executive. Executive shall be deemed to have become “disabled” only in the
event and at such time as he qualifies (after expiration of any applicable
waiting period) to receive benefits for total disability under the employee
disability insurance benefit plan referred to in paragraph 6(a) above.

(c)        The Corporation or Bank may terminate the Executive’s employment
hereunder for cause. For the purposes of this Agreement, the Corporation or Bank
shall have “Cause” to terminate the Executive’s employment hereunder upon (i)
the willful failure by the Executive to substantially perform his duties
hereunder after the Executive’s receipt of written notice from the Bank of such
failure, other than a failure resulting from the Executive’s incapacity because
of physical or mental illness, or (ii) the willful engaging by the Executive in
misconduct injurious to the Corporation or Bank, or (iii) the willful violation
by the Executive of the provisions of paragraphs 4 or 8 hereof, after written
notice from the Bank and a failure to cure such violation within thirty (30)
days of said notice, or if said violation cannot be cured within thirty (30)
days, within a reasonable time thereafter if the Executive is diligently
attempting to cure the violation, or (iv) the dishonesty or gross negligence of
the Executive in the performance of his duties, or (v) the breach of Executive’s
fiduciary duty involving personal profit, or (vi) the violation of any law, rule
or regulation governing banks or bank officers or any final cease and desist
order issued by a bank regulatory authority, any of which materially jeopardizes
the business of the Corporation or Bank, or (vii) moral turpitude or other
conduct on the part of Executive which brings public discredit to the
Corporation or Bank.

(d)       The Executive may terminate his employment hereunder if (1) his health
should become impaired to an extent that it makes continued performance of his
duties hereunder hazardous to his physical or mental health or his life or(2)
for “Good Reason” .

(e)        The Executive may resign for “Good Reason” (as herein defined) at any
time during the term of employment, as hereinafter set forth. As used in this
Agreement, “Good Reason” means any of the following:

(i)        Any reduction in title or a reduction in the Executive’s
responsibilities or authority which are inconsistent with, or the assignment to
the Executive of duties inconsistent with, the Executive’s status as Vice
President, Secretary and General Counsel of the Corporation or Executive Vice
President, Chief Operating Officer, Cashier and General Counsel of the Bank;

(ii)        Any reassignment of the Executive which requires the Executive to
move his principal residence more than twenty-five (25) miles from the
Corporation’s principal executive office on the date of this Agreement;

(iii)       Any removal of the Executive from office except for any termination
of the Executive’s employment for Cause;

 

 

 

- 5 -

 

 



--------------------------------------------------------------------------------

(iv)       Any reduction in the Executive’s Annual Direct Salary as in effect on
the date hereof or as the same may be increased from time to time;

(v)       Any failure by the Corporation to provide the Executive with benefits
at least as favorable as those enjoyed by the Executive under any of the
pension, life insurance, medical, health and accident, disability or other
employee plans of the Corporation or of the Bank in which the Executive
participated on the date hereof, or the taking of any action that would
materially reduce any of such benefits, unless such reduction is part of a
reduction applicable in each case to all employees;

(vi)       Any delivery by the Corporation or the Bank to the Executive of the
written notice of nonextension provided for in paragraph 2 hereof; and

(vii)      Any material breach of this Agreement of any nature whatsoever on the
part of the Corporation or of the Bank.

 

11.

PAYMENTS UPON TERMINATION.

(a)        If the Executive’s employment shall be terminated because of death,
disability or for Cause or if Executive voluntarily terminates his employment
without “Good Reason”, the Bank shall pay the Executive or his fiduciary his
full Annual Direct Salary through the date of termination at the rate in effect
at the time of termination, plus any accrued benefits at the time of
termination, and the Corporation and Bank shall have no further obligation to
the Executive under this Agreement.

(b)       If the Executive’s employment is terminated by the Corporation or Bank
(other than pursuant to paragraphs 10(a) or 10(b) or 10(c) hereof), then the
Bank shall pay the Executive his full Annual Direct Salary (as defined in this
Agreement) from the date of termination through the last day of the term of this
Agreement or an amount equal to his current Annual Direct Salary, whichever is
greater. Such amount will be paid in a lump sum within ten (10) days following
the date of termination of employment. In addition, Executive shall be entitled
to a continuation of employee benefits, in the manner described in paragraph
11(d)(ii) hereof, for a period of one year following Executive’s termination of
employment under this paragraph 11(b).

(c)        If the Executive terminates his employment for “Good Reason”, other
than following a Change in Control, as defined herein, then the Bank shall pay
the Executive an amount equal to his Annual Direct Salary. Such amount shall be
paid in a lump sum within ten (10) days following the date of termination of
employment. In addition, Executive shall be entitled to a continuation of
employee benefits, in the manner described in paragraph 11(d)(ii) hereof, for a
period of one year following Executive’s termination of employment under this
paragraph 11(c).

(d)       If the Executive terminates his employment for “Good Reason” during
the period commencing with the date of any “Change in Control”, as defined
herein, and ending on the second anniversary of the date of the Change in
Control, then the Executive shall be entitled to receive the following payments
and benefits:

 

 

 

- 6 -

 

 



--------------------------------------------------------------------------------

(i)        Basic Payments. The Executive will be paid an amount equal to two and
one-half (2 ½) times the sum of (A) his then current Annual Direct Salary, and
(B) the highest bonus paid to him with respect to one of the three calendar
years immediately preceding the year of termination. Such amount will be paid to
the Executive in a lump sum within ten (10) days following the date of
termination of employment.

(ii)        Continuation of Employee Benefits. For a period of two and one-half
(2 ½) years from the date of termination of employment, the Bank also shall
maintain in full force and effect, for the continued benefit of the Executive,
all employee benefit plans and programs to which the Executive was entitled
prior to the date of termination, if the Executive’s continued participation is
possible under the general terms and provisions of such plans, and programs,
except that if the Executive’s participation in any health, medical, life
insurance, or disability plan or program is barred, the Bank shall obtain and
pay for, on the Executive’s behalf, individual insurance plans, policies or
programs which provide to the Executive health, medical, life and disability
insurance coverage which is substantially equivalent to the insurance coverage
to which Executive was entitled prior to the date of termination.

(e)        In the event that the amounts and benefits payable under this
paragraph, when added to other amounts and benefits which may become payable to
the Executive by the Corporation and/or Bank, are such that he becomes subject
to the excise tax provisions of Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), the Corporation and the Bank shall pay him such
additional amount or amounts as will result in his retention (after the payment
of all federal, state and local excise, employment, and income taxes on such
payments and the value of such benefits) of a net amount equal to the net amount
he would have retained had the initially calculated payments and benefits been
subject only to income and employment taxation. For purposes of the preceding
sentence, the Executive shall be deemed to be subject to the highest marginal
federal, state and local tax rates. All calculations required to be made under
this subparagraph shall be made by the Corporation’s independent certified
public accountants, subject to the right of Executive’s representative to review
the same. All such amounts required to be paid shall be paid at the time any
withholding may be required under applicable law, and any additional amounts to
which the Executive may be entitled shall be paid or reimbursed no later than
fifteen (15) days following confirmation of such amount by the Corporation’s
accountants. In the event any amounts paid hereunder are subsequently determined
to be in error because estimates were required or otherwise, the parties agree
to reimburse each other to correct such error, as appropriate, and to pay
interest thereon at the applicable federal rate (as determined under Code
Section 1274A for the period of time such erroneous amount remained outstanding
and unreimbursed). The parties recognize that the actual implementation of the
provisions of this subparagraph are complex and agree to deal with each other in
good faith to resolve any questions or disagreements arising hereunder.

(f)        Notwithstanding anything in this Section to the contrary, in the
event Executive is determined to be a Specified Employee, as that term is
defined in Section 409A of the Code and the regulations promulgated thereunder,
payments to such Specified Employee under paragraphs 11(b), 11(c) or 11(d),
other than payments qualifying as short term deferrals or an exempt separation
pay arrangement under Section 409A, shall not begin earlier than the first day
of the seventh month after the date of termination.

For purposes of the foregoing, the date upon which a determination is made as to
the Specified Employee status of the Executive, the Identification Date (as
defined in Section 409A of the Code and the regulations promulgated thereunder)
shall be December 31.

 

 

 

- 7 -

 

 



--------------------------------------------------------------------------------





12.      CHANGE OF CONTROL. For purposes of this Agreement, the term “Change of
Control” shall mean: a Change in the Ownership of the Corporation or the Bank,
(as defined below), a Change in the Effective Control of the Corporation or the
Bank (as defined below), or a Change in the Ownership of a Substantial Portion
of the Assets of the Corporation or the Bank, (as defined below).



(a)       Change in the Ownership of the Corporation or the Bank. A Change in
the Ownership of the Corporation or the Bank occurs on the date that any one
person, or more than one person acting as a group (as defined below), acquires
ownership of stock of the Corporation or the Bank that, together with stock held
by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Corporation or the Bank.
However, if any one person, or more than one person acting as a group, is
considered to own more than 50 percent of the total fair market value or total
voting power of the stock of the Corporation or the Bank, the acquisition of
additional stock by the same person or persons is not considered to cause a
Change in the Ownership of the Corporation or the Bank. An increase in the
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Corporation or the Bank acquires its stock
in exchange for property will be treated as an acquisition of stock for these
purposes. A change in ownership of the Corporation or the Bank only occurs when
there is a transfer or issuance of stock of the Corporation or the Bank and the
stock remains outstanding after the transaction.

(b)      Change in Effective Control of the Corporation or the Bank. A Change in
Effective Control of the Corporation or the Bank occurs only on the date that
either:

(i)        Any one person, or more than one person acting as a group (as defined
below), acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Corporation or the Bank possessing 35 percent or more of the total voting
power of the stock of the Corporation or the Bank; or

(ii)        A majority of members of the Corporation’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Corporation’s Board of
Directors prior to the date of the appointment or election.

If any one person, or more than one person acting as a group, is considered to
effectively control the Corporation or the Bank, the acquisition of additional
control of the Corporation or the Bank by the same person or persons is not
considered to cause a Change in the Effective Control of the Corporation or the
Bank.

 

 

 

- 8 -

 

 



--------------------------------------------------------------------------------

 

(c)       Change in Ownership of a Substantial Portion of the Corporation’s or
the Bank’s Assets. A Change in Ownership of a Substantial Portion of the
Corporation’s or the Bank’s Assets occurs on the date that any one person, or
more than one person acting as a group (as defined below), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Corporation or the Bank
that have a total gross fair market value equal to or more than 40 percent of
the total gross fair market value of all of the assets of the Corporation or the
Bank immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of assets of the Corporation or the
Bank, or the value of the assets being disposed of, determined without regard to
any liabilities associated with such assets.

There is no Change in Control under this Paragraph 12(c) if there is a transfer
of assets to an entity that is:

(i)        A shareholder of the Corporation or the Bank (immediately before the
asset transfer) in exchange for or with respect to its stock;

(ii)        An entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Corporation or the Bank;

(iii)       A person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the Corporation or the Bank; or

(iv)       An entity, at least 50 percent of the total value or voting power of
which is owned, directly or indirectly, by a person described in (i), (ii) or
(iii) above.

(d)      For purposes of this Paragraph 12, persons will not be considered to be
acting as a group solely because they purchase or own stock or purchase assets
of the Corporation or the Bank at the same time. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of assets, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation only to the extent of the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

13.      PRIMARY OBLIGOR. The obligation to make payments and provide benefits
under this Agreement shall primarily be those of the Executive’s Employer as of
the date of his termination of employment. In the event the Employer is not the
Corporation or the Bank, the Corporation will cause such Employer to make
required payments and provide required benefits. To the extent the Corporation
fails or is unable to do so, it shall make such payments and provide such
benefits.

14.      LEGAL EXPENSES. The Corporation will pay (or cause to be paid) to the
Executive all reasonable legal fees and expenses when incurred by the Executive
in seeking to obtain or enforce any right or benefit provided by this Agreement,
provided he acts in good faith with respect to issues raised.

 

 

 

- 9 -

 

 



--------------------------------------------------------------------------------

 

15.      RABBI TRUST. The Corporation has established a rabbi trust (the
“Trust”), to which it contributed an initial corpus of $100. In the event of a
change of control as defined herein, the Corporation shall, in accordance with
the terms of the Trust, contribute thereto the amount described in Section 1(e)
thereof. Thereafter, amounts payable hereunder shall be paid first from the
assets of such Trust and the income thereon. To the extent that the assets of
the Trust and the income thereon are insufficient, the Corporation or any
successor of the Corporation shall pay Executive the amount due hereunder.

16.      NOTICES. Any notice required or permitted to be given under this
Agreement will, to be effective hereunder, be given to the Corporation, in the
case of notices given by the Executive, and will, to be effective hereunder, be
given by the Corporation, in the case of notices given to the Executive. Any
such notice will be deemed properly given if in writing and if mailed by
registered or certified mail, postage prepaid with return receipt requested, to
the last known residence address of the Executive, in the case of notices to the
Executive, and to the principal office of the Corporation, in the case of notice
to the Corporation.

17.      WAIVER. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and an executive officer of the Corporation
designated for such purpose by the Board of Directors of the Corporation. No
waiver by any party hereto at any time of any breach by another party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party will be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.

18.      ASSIGNMENT. This Agreement is not assignable by any party hereto,
except by the Corporation and the Bank to any successor in interest to the
respective business of the Corporation and the Bank.

19.      ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof and, in accordance with the
provisions of paragraph 28 supersedes any prior agreement of the parties.

 

20.

SUCCESSORS; BINDING EFFECT.

(a)        Successors. The Corporation will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Corporation and/or the
Bank to expressly assume and agree to perform this Agreement (or cause it to be
performed) in the same manner and to the same extent that the Corporation, the
Bank or any affiliated company of either would be required to perform it if no
such succession had taken place. Failure by the Corporation to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
constitute a material breach of this Agreement. As used in this Agreement, the
“Corporation” and the “Bank” means the Corporation and the Bank as hereinbefore
defined and any successor to the business and/or assets of the Corporation
and/or the Bank as aforesaid which assumes and agrees to perform this Agreement
by operation of law, or otherwise.

 

 

 

- 10 -

 

 



--------------------------------------------------------------------------------

(b)       Binding Effect. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, heirs, distributes, devisees, and legatees. If the Executive
should die while any amount is payable to the Executive under this Agreement if
the Executive had continued to live, all such amounts, unless otherwise provided
herein, will be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee, or other designee, or, if there is no such person,
to the Executive’s estate.

21.      CONTINUATION OF CERTAIN PROVISIONS. Any termination of Executive’s
employment under this Agreement or of this Agreement will not affect the
benefit, confidential information and non-competition provisions of paragraphs
6, 8 and 9, which will, if relevant, survive any such termination and remain in
full force and effect in accordance with their respective terms.

22.      NO MITIGATION OR OFFSET. The Executive shall not be required to
mitigate the amount of any payment or benefit provided for in this Agreement by
seeking employment or otherwise; nor shall any amounts or benefits payable or
provided hereunder be reduced in the event he does secure employment.

23.      VALIDITY. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. which will remain in full force and effect.

24.      APPLICABLE LAW. Except to the extent preempted by federal law, this
Agreement shall be governed by and construed in accordance with the domestic
internal law of the Commonwealth of Pennsylvania.

25.      NUMBER. Words used herein in the singular shall be construed as being
used in the plural, as the context requires, and vice versa.

26.      HEADINGS AND PREAMBLE. The headings of the paragraphs and subparagraphs
of this Agreement are for convenience only and shall not control or affect the
meaning or construction or limit the scope or intent of any of the provisions of
this Agreement. The provisions of the Preamble are incorporated herein.

27.      REFERENCE TO ENTITIES. All references to the Corporation shall be
deemed to include references to the Bank, or any affiliate of either, as
appropriate in the relevant context, and vice versa; provided, however, that
this paragraph shall not be construed in the manner that results in a
determination that a transaction constitutes a Change in Control unless such
transaction is literally described in the definition of such term.

 

 

 

 

 

- 11 -

 

 



--------------------------------------------------------------------------------

28.      EFFECTIVE DATE; TERMINATION OF PRIOR AGREEMENTS. This Agreement shall
become effective immediately upon the execution and delivery of the same by the
parties hereto. Upon the execution and delivery of this Agreement, the 2005
Agreement and any other prior agreements relating to the subject matter hereof
will be deemed automatically terminated and be of no further force or effect.

29.      WITHHOLDING FOR TAXES. All amounts and benefits paid or provided
hereunder shall be subject to withholding for taxes as required by law.

IN WITNESS WHEREOF, the parties, each intending to be legally bound, have
executed the Agreement as of this date, month and year first above written.

 

ATTEST:

CODORUS VALLEY BANCORP, INC.

 

______________________________

By: __________________________

Secretary

Rodney L. Krebs

 

ATTEST:

PEOPLESBANK,

A CODORUS VALLEY COMPANY

 

______________________________

By: __________________________

Secretary

Rodney L. Krebs

 

WITNESS:

 

______________________________

______________________________

 

Harry R. Swift

 

 

 

 

- 12 -

 

 



 